NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

DIEUJUSTE SIMON,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D20-901
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 16, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Sarasota County; Charles E. Roberts,
Judge.

Dieujuste Simon, pro se.


PER CURIAM.

             Affirmed. See Johnson v. State, 60 So. 3d 1045 (Fla. 2011); State v.

Larzelere, 979 So. 2d 195 (Fla. 2008); McDonald v. State, 957 So. 2d 605 (Fla. 2007);

Knight v. State, 808 So. 2d 210 (Fla. 2002); Steward v. State, 931 So. 2d 133 (Fla. 2d

DCA 2006); Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA 2004); State v. Reid, 886

So. 2d 265 (Fla. 5th DCA 2004); Lopez v. State, 833 So. 2d 283 (Fla. 5th DCA 2002).



CASANUEVA, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.